UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 99-7226



In Re: ANTWAN LENARD BLACK,

                                                          Petitioner.




        On Petition for Writ of Mandamus.     (CA-98-881-4)


Submitted:   March 31, 2000                 Decided:   April 18, 2000


Before MURNAGHAN, LUTTIG, and MICHAEL, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Antwan Lenard Black, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antwan Lenard Black petitions this court for a writ of manda-

mus directing the district court to act upon his motion filed pur-

suant to 28 U.S.C.A. § 2255 (West Supp. 1999).   The district court

entered a final order on March 14, 2000, denying relief on Black’s

motion. Accordingly, we dismiss the mandamus petition as moot. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                 PETITION DISMISSED




                                2